Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 1 of 18 PAGEID #: 1

AO 106 (Rev 04/10) Appticauon for a Search Warrant DT

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

Case No. NA SIS ~

In the Matter of the Search of

(Briefly describe the praperty to be searched
or idfentifv' the person by name aud address}

Information associated with the Facebook Username “Taylia
Myles" and Facebook User ID 734049155 that is stored at
premises controlled by Facebook Inc.

APPLICATION FOR A SEARCH WARRANT

[, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that [ have reason to believe that on the following person or property fidemify the person or describe the
Property to be searctted and give its location):

SEE ATTACHMENT A INCORPORATED HEREIN BY REFERENCE

located in the Northern District of California , there is now concealed (identifi: the
person or describe the property to be seizedi:

SEE ATTACHMENT 6 INCORPORATED HEREIN BY REFERENCE

Seana? mat el” eee Name! ag

The basis for the search under Fed. R. Crim. P. 41(c) is ¢chyck one ar more}:
of evidence of a crime;
C) contraband, fruits of crime, or other items illegally possessed;
©} property designed for use, intended for use, or used in committing a crime:
Cl a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

18 uve Fes4en) Retaliating against a witness, Giese Descri ‘rant

The application is based on these facts:
SEE ATTACHED AFFIDAVIT INCORPORATED HEREIN 8Y REFERENCE

wf Continued on the attached sheet.

CF Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Sworn to before me and signed in my nN

Date: S- 2- 2h

City and state: Columbus, Ohio

 

 
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 2 of 18 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH

FACEBOOK USERNAME TAYLIA MYLES | Case No.

AND FACEBOOK USER ID 734049155

THAT IS STORED AT PREMISES Filed Under Seal
CONTROLLED BY FACEBOOK INC.

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, ATF TFO Samuel Chappell, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. ] make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook user [D that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
company headquartered in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user ID.

2. I have been employed by the Columbus, Ohio Division of Police (“CPD”) since
2007. I am currently assigned to CPD’s Criminal Intelligence Unit and have also been a Task
Force Officer with the Bureau of Alcohol, Tobacco, Firearms, and Explosives since 2016. As
part of my professional experience, I have participated in State and Federal investigations

involving the illegal possession of firearms and narcotics. ] have participated in the service of
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 3 of 18 PAGEID #: 3

State and federal search and seizure warrants and have seized or assisted in seizing contraband
and evidence, including firearms, ammunition, and documentary evidence, which includes
electronically stored documents. | further state that I am the kind of investigator or officer
delineated in Title 18, United States Code, Section 3051.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of [8 U.S.C. 151 3(e) have been committed by
Taylia MYLES, There is also probable cause to search the information described in Attachment
A for evidence of these crimes, as described in Attachment B.

PROBABLE CAUSE

 

3. On or about July 8, 2021, John M MYLES was arrested by Special Agents (SA)
and Task Force Officers (TFO) from the Columbus ATF Field Office. John M MYLES was
arrested on an outstanding federal arrest warrant from the Southern District of Ohio Case No
2:21-MJ-455. John M MYLES was charged with two counts of violating 2] U.S.C. 841(a)(1),
that is, possession with intent to distribute a controlled substance—-namely, fentany! and
methamphetamine. Investigators had utilized a confidential informant (CI) to purchase narcotics
from John M MYLES.

6. After John M MYLES's arrest, a Facebook account with username Taylia Myles
and user ID 734049155 believed to belong to John M MYLES's sister, posted the following

message: “this mf is an informant for the FEDS!! Got my mf brother jammed yesterday. He here

2
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 4 of 18 PAGEID #: 4

in columbus and he be in West Virginia where his momma stay. His FB and IG name is Dan
Bino Banks real name Danie] Banks. I guess the nigga write books. If you see this nigga stay the
fuck away because he the opps. John Myles I got u bruh explosion emoji Share explosion emoji.”
Attached to the post were photos of the criminal complaint and photos of Daniel Banks, the
person whom the post identifies as the alleged CI in this case. A copy of the post is attached
below.

A117
8 Deoes rutepper

< TaySa Myles nae
in: @

Thds mi is an infarmant for the FEDS | got my mt
Geoiner tamrned yesterday , he here in Codgurnbus and

au

he be kn Wes Virginia where his momins stay. His ib
and iG narne is Ocin Bano Bartes cwal nee ig Daniel
Ganks | gues the nigga wre books . Hi you sea thin
nigga slay the fuck avoy because he the oppL.

Myla 1 gotu bruh 2 4% Share xy «4

   

 

i. Chanelie Garncs

2 Shares

int Ss ce fw & =

 

7. Law enforcement became aware of the post, and then captured the post with a
screen shot from an investigator’s phone. The post was publicly viewable for at least thirty

minutes before it was taken down. The post was shared at least two times.
3
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 5 of 18 PAGEID #: 5

&. Your affiant is advised that 18 U.S.C. § 1513(e) concerns witness retaliation, and
that the statute reads as follows: “Whoever knowingly, with the intent to retaliate, takes any
action harmful to any person, including interference with the lawful employment or livelihood of
any person, for providing to a law enforcement officer any truthful information relating to the
commission or possible commission of any Federal offense, shall be fined under this title or
imprisoned not more than 10 years, or both.”

9. Investigators were contacted by the Cl in this case. The CI had been alerted to the
post by family members. The CI stated that he and his family are now in fear for their lives, The
Cl's hometown, where he currently lives, has a small African-American population, making his
presence there difficult to conceal. The CI stated that he believes there are people in his
hometown that John M MYLES knows from his time in prison. The Cl does not feel free to
leave his home except for essential travel.

1G. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

11. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and

other personal identifiers. Facebook also assigns a user identification number to each account.
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 6 of 18 PAGEID #: 6

12. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

13. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

14, Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event's time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user's profile page also includes a “Wall,” which is a space where the user

5
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 7 of 18 PAGEID #: 7

and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user's profile.

15. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.¢., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link
to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

16. Facebook users can exchange private messages on Facebook with other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can also post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through Facebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features, and although Facebook does not record the calls themselves, it
does keep records of the date of each cali,

17. Ifa Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

18. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.2., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 8 of 18 PAGEID #: 8

19, Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

20. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

21. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

22. _In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user's access
or use of that application may appear on the user’s profile page.

23. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user's IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

24. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

7
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 9 of 18 PAGEID #: 9

communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

25. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion, In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
can indicate who has used or controlled the Facebook account. This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as
described herein, Facebook logs the Internet Protocol (IP) addresses from which users access
their accounts along with the time and date. By determining the physical location associated
with the logged IP addresses, investigators can understand the chronological and geographic
context of the account access and use relating to the crime under investigation. Such information
allows investigators to understand the geographic and chronological context of Facebook access,
use, and events relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services, Geo-location allows, for example, users to “tag” their location

8
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 10 of 18 PAGEID #: 10

in posts and Facebook “friends” to locate each other. This geographic and timeline information
may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example, information on the Facebook account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

26. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

27. — LT anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1 (A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section I of Attachment B.

CONCLUSION

28. Based on the foregoing, I request that the Court issue the proposed search
warrant,

29, Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. The government will execute this warrant

9
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 11 of 18 PAGEID #: 11

by serving it on Facebook. Because the warrant will be served on Facebook, who will then
compile the requested records at a time convenient to it, reasonable cause exists to permit the
execution of the requested warrant at any time in the day or night.

30. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has
jurisdiction over the offense being investigated.” 18 U.S.C. § 271 1(3)(A)(i).

REQUEST FOR SEALING

31. 1 further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

 

s happell
Task Force Officer
ATF

Subscribed and sworn to before me on August 2, 2021

 

10
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 12 of 18 PAGEID #: 12

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Facebook username Taylia Myles
and user ID 734049155 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 13 of 18 PAGEID #: 13

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A, as it pertains
to the time period of July 8, 2021, to the date of the issuance of the warrant associated with this
affidavit:

(a) —_—Aill contact and personal identifying information regarding the account with
username Taylia Myles and user ID 734049155, including: full name, user
identification number, birth date, gender, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers;

{b} —_ All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them from, including
Exchangeable Image File (“EXIF”) data and any other metadata associated with

those photos and videos;
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 14 of 18 PAGEID #: 14

(d)

(c)

(f)

(g)
(h)
(i)

t))
(k)
()
{m)
(n)

All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which
the user is a member, including the groups’ Facebook group identification
numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user, including all Messenger activity, private messages, chat history, video
and voice calling history, and pending “Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account's usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

2
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 15 of 18 PAGEID #: 15

(o) ‘The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(p) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(q) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

14 DAYS of issuance of this warrant.
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 16 of 18 PAGEID #: 16

II. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C. § 1513(e) involving the account with username
Taylia Myles and user ID 734049155 since July 8, 2021, including, for each user ID identified
on Attachment A, information pertaining to the following matters:

(a) Evidence relating to the post identified in the attached affidavit, as well as any
other evidence regarding statements that could be related in any way to the
alleged CT in this case;

(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(d) Evidence of communications related to the post identified in the attached affidavit
or the content of that post;

(e) Evidence related to the actual or potential distribution of the post identified in the
attached affidavit, including the number of other Facebook accounts with which
the Facebook account shared the post;

(f) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s}.
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 17 of 18 PAGEID #: 17

CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT TO

FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by Facebook, and my title is
- Tam qualified to authenticate the records attached hereto
because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Facebook. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Facebook, and they were made by Facebook as a regular practice; and

b. such records were generated by Facebook’s electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Facebook in a manner to ensure that they are true duplicates of the

original records; and

2, the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

5
Case: 2:21-mj-00515-EPD Doc #: 1 Filed: 08/02/21 Page: 18 of 18 PAGEID #: 18

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

Date Signature
